336 S.E.2d 108 (1985)
RELIABLE PROPERTIES, INC.
v.
J. Gray McALLISTER, III.
No. 8525DC485.
Court of Appeals of North Carolina.
November 19, 1985.
*109 Young, Moore, Henderson & Alvis, P.A. by Laura E. Crumpler and R. Michael Strickland, Raleigh, for plaintiff, appellant and appellee.
Thomas, Gaither, Gorham & Crone by James M. Gaither, Jr., Hickory, for defendant, appellant and appellee.
HEDRICK, Chief Judge.
Although defendant gave notice of appeal, he did not bring forward and argue any assignments of error. Thus, defendant's appeal is abandoned.
The first assignment of error brought forward and argued by plaintiff on appeal is set out in pertinent part as follows:
The trial court's granting of defendant's motion for a directed verdict on the issue of the applicability of the licensing *110 requirements of G.S. 87-1 on the grounds that the evidence presented was insufficient to support the trial court's determination that plaintiff was a general contractor, ...
Our Courts have repeatedly held that an unlicensed contractor may not recover on a contract or in quantum meruit. Brady v. Fulghum, 309 N.C. 580, 308 S.E.2d 327 (1983); Builders Supply v. Midyette, 274 N.C. 264, 162 S.E.2d 507 (1968). The purpose of the North Carolina licensing statute, G.S. 87-10, is to guarantee "skill, training and ability to accomplish such construction in a safe and workmanlike fashion." Brady, 309 N.C. at 584, 308 S.E.2d at 330 (citation omitted). For the purposes of the licensing requirement, "general contractor" is defined as follows:
any person or firm or corporation who for a fixed price, commission, fee or wage, undertakes to bid upon or to construct or who undertakes to superintend or manage, on his own behalf or for any person, firm or corporation that is not licensed as a general contractor pursuant to this Article, the construction of any building, highway, public utilities, grading or any improvement or structure where the cost of the undertaking is thirty thousand dollars ($30,000) or more....
G.S. 87-1. A contractor engages in construction when he undertakes to build an entire building or improve an already existing building. Duke University v. American Arbitration Assoc., 64 N.C.App. 75, 306 S.E.2d 584, disc. review denied, 309 N.C. 819, 310 S.E.2d 349 (1983); Vogel v. Supply Co. and Supply Co. v. Developers, Inc., 277 N.C. 119, 177 S.E.2d 273 (1970).
In the present case, plaintiff argues that it was not a general contractor within the meaning of G.S. 87-1. We disagree. The evidence offered at trial established that the renovation included the installation of new roofing, correction of dry rot, installation of new storm doors and windows, and the complete renovation of all apartment interiors; including new paint, wallpaper and carpet. An agent of plaintiff, as supervisor of the renovation, hired the painter and wallpaper hanger, the landscaper, the plumber, the roofer, and the installer of storm doors and windows. She purchased the paint, wall coverings, carpet and applicances, and paid all of the bills for the renovation. Clearly, the renovation improved already existing buildings and constituted construction within the meaning of the statute. The plaintiff undertook to "superintend or manage" this construction without complying with the licensing requirements of G.S. 87-10. Thus, plaintiff was not entitled to recover from defendant on the contract or in quantum meruit.
We hold the trial court did not err in granting defendant's motion for a directed verdict with respect to plaintiff's first claim for relief.
The second assignment of error argued on appeal concerns the admission of testimony about an investigation and disciplinary action taken by the North Carolina Real Estate Licensing Board concerning the alleged failure of plaintiff's agent, Connie Ward, to turn certain tenant security deposits over to defendant. North Carolina law has long prohibited the use of a previous finding of a court as evidence of the fact found in another tribunal. Masters v. Dunstan, 256 N.C. 520, 124 S.E.2d 574 (1962). This practice remains the same under the new evidence code. G.S. 8C-1, Rule 803 (22) (commentary). In this case, however, the admission of this evidence was not prejudicial to the interests of plaintiff, because Connie Ward and another witness testified that she did not give the security deposits to defendant. Under these circumstances, the admission of testimony about the actions of the licensing board does not constitute reversible error.
The third and fourth assignments of error argued by plaintiff concern evidence in support of defendant's counterclaim of negligence. Since the trial court granted the plaintiff's motion for directed verdict on the negligence claim, these assignments of *111 error do not warrant discussion on this appeal.
No error.
WELLS and EAGLES, JJ., concur.